DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael L. Bartholomew (Reg. No. 60,225) on September 10, 2021.
The application has been amended as follows: 
(Currently Amended) A method at a network data analytics device, the method comprising:
receiving, at the network data analytics device, a paging failure event notification from a base station;
determining a predicted paging failure area for a remote device having a remote device identifier based on the paging failure event notification from the base station;
determining a predicted paging failure time for the remote device based on the paging failure event notification from the base station;
predicting occurring for the remote device based on the predicted paging failure area and the predicted paging failure time, wherein predicting the potential paging failure comprises comparing [[a]] the predicted paging failure area and [[a]] the predicted paging failure time 
in response to the predicted paging failure area and the predicted paging failure time exceeding the corresponding predetermined thresholds, transmitting a paging failure alert message from the network data analytics to a first network device the unified data management uses the paging failure alert message device the remote device 
(Currently Amended) The method of claim 1, wherein the remote device the remote device 
(Canceled)
(Currently Amended) The method of claim 2, wherein the first network device device device device 
(Currently Amended) The method of claim 4, wherein the third network device device 
(Currently Amended) The method of claim 5, wherein the second network device 
(Currently Amended) The method of claim 5, wherein the third network device device device 
(Currently Amended) An apparatus comprising a network data analytics device, the apparatus further comprising:
a receiver that receives a paging failure event notification from a base station; 
a processor that:
determines a predicted paging failure area for a remote device having a remote device identifier based on the paging failure event notification from the base station;
determines a predicted paging failure time for the remote device based on the paging failure event notification from the base station; and
predicts a potential paging failure occurring for the remote device based on the predicted paging failure area and the predicted paging failure time, wherein predicting the potential paging failure comprises comparing [[a]] the predicted paging failure area and [[a]] the predicted paging failure time 
a transmitter that, in response to the predicted paging failure area and the predicted paging failure time exceeding the corresponding predetermined thresholds, transmits a paging failure alert message from the network data analytics to a first network device the unified data management uses the paging failure alert message device the remote device 
(Currently Amended) The apparatus of claim 8, wherein the remote device the remote device 
(Canceled)
(Currently Amended) The apparatus of claim 9, wherein the first network device device device device 
(Currently Amended) The apparatus of claim 11, wherein the third network device device 
(Canceled) 
(Canceled) 
(Canceled) 
(Canceled) 
(Canceled) 
(Canceled) 
(Canceled) 
(Canceled) 

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646